DETAILED ACTION
Response to Amendment
The amendment filed 06/04/2021 has been entered.
Claims 28 and 29 are new.
Claims 3, 18-20 and 22 are cancelled. 
Claims 1, 4-6, 15, 21 and 23-25 are amended.
Claims 1, 2, 4-17, 21 and 23-29 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyose (US 10517566 B2 in view of Maris (US 20110036171 A1) and Hikari (JP 2017148697 A).
Regarding claim 1, Kiyose [Abstract; Fig 5, 7] teaches an ultrasonic element [#25] configured to convert an electric signal and an ultrasonic vibration; 
and an element accommodation case configured to have an air-tightly and fluid-tightly sealed structure and accommodating the ultrasonic element therein [Each element is in its own 
the side wall portion has a tubular shape surrounding a directional central axis[walls surround each element with the elements in the center of each one with axis being center of lens], 
the bottom wall portion covers an end of the tubular shape of the side wall portion in a direction along the directional central axis[Walls cover bottom of elements], 
the top wall portion[#55] covers an opposite end of the tubular shape of the side wall portion in the direction along the directional central axis [top wall is opposite bottom wall], 
the top wall portion is provided with a diaphragm portion [#55]that vibrates in the direction along the directional central axis while bending during transmission or reception of an ultrasonic wave by the ultrasonic element[vibrates up and down to transmit waves; Col 8; Lines 60-67], 
the bottom wall portion supports the ultrasonic element thereon such that the ultrasonic element is opposed to the top wall portion across a gap [space between #25 and #55], ...
the top wall portion has a support portion supporting an outer edge of the diaphragm portion[#55 of Fig 5 and 7], ….. and the diaphragm portion and the support portion are integral with each other[#55 of Fig 5 and 7].
Kiyose does not teach the gap is provided such that the ultrasonic element and the diaphragm portion are opposed to each other in the direction along the directional central axis at an interval that corresponds to an integral multiple of half of a wavelength of the ultrasonic vibration ….. the support portion has a thickness greater than the diaphragm portion …….
Hikari [Description para 19, figure 2] teaches that the gap is provided such that the ultrasonic element and the diaphragm portion are opposed to each other in the direction along the 
Maris teaches … the support portion has a thickness greater than the diaphragm portion [Fig 1 has acoustic lens which is thicker at the end and thinner in the center]
It would have been obvious to one of ordinary skill in the art to have modified the ultrasonic sensor in Kiyose in view of the half a wavelength interval in Hikari and the curved acoustic lens thickness of Maris to create an ultrasonic sensor with a more optimum vibration of the diaphragm.

Regarding claim 4, Kiyose teaches that wherein the support portion [#55 of Fig 5, 7] has an end surface adjoining to the diaphragm portion, and the end surface of the support portion is inclined relative to the directional central axis to face the ultrasonic element, [the lens curves relative to the central axis]
Regarding claim 7, Kiyose [Fig 7] teaches that wherein the diaphragm portion has a curved plate shape protruding toward outside of the element accommodation case[#55]. 
Regarding claim 9, Kiyose teaches that wherein the ultrasonic element is one of a plurality of ultrasonic elements that are disposed on a sensor substrate provided by a semiconductor substrate, and the plurality of ultrasonic elements are two-dimensionally arranged in an in-plane direction intersecting with the direction along the directional central axis, [figure 3 of Kiyose shows plurarity of elements two dimensionally arranged].
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kiyose (US 10517566 B2 in view of Maris (US 20110036171 A1) and Hikari (JP 2017148697 A) as applied to claim 1 above, and further in view of the Ultrasonic Table and Voishvillo (US 20150373445 Al).
Regarding claim 2, Kiyose does not explicitly teach wherein the diaphragm portion is formed of a material having an acoustic impedance of 50 x 105 Pa-s/m or more and 5000 x 10 5 Pa-s/m or less, and the diaphragm portion has a thickness of 1 mm or less.
Ultrasonic Table teaches that, wherein the diaphragm portion is formed of a material having an acoustic impedance of 50 x 105 Pa-s/m or more and 5000 x 10 5 Pa-s/m or less[it is known in the art that materials with these properties exist based on the Ultrasonic table], 
Voishvillo teaches that the diaphragm portion has a thickness of 1 mm or less[Voishvillo at para 0026 states that diaphragm has 0.5mm thickness]
Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the diaphragm portion with a material having an acoustic impedance of 50 x 105 Pa-s/m or more and 5000 x 10 5 Pa-s/m or less, and the diaphragm portion having a thickness of 1 mm or less, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kiyose in view of Hikari, and Maris, further in view of the Ultrasonic Table and Voishvillo in order to create an a material having an acoustic impedance of 50 x 105 Pa-s/m or more and 5000 x 10 5 Pa-s/m or less, and the diaphragm portion has a .
Claims 5, 8, 10, 12, 13, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyose (US 10517566 B2 in view of Maris (US 20110036171 A1) and Hikari (JP 2017148697 A) as applied to claim 1 above, and further in view of Sugiura (US 20060043843 Al).
Regarding claim 5, Kiyose does not explicitly teach that wherein the top wall portion has two diaphragm portions including the diaphragm portion, the ultrasonic element includes a transmitting element and a receiving element, the transmitting element is disposed to oppose one of the two diaphragm portions and is configured to convert the electric signal to the ultrasonic vibration, and the receiving element is disposed to oppose the other of the two diaphragm portion, and is configured to convert the ultrasonic vibration to the electric signal. 
Sugiura teaches that wherein the top wall portion has two diaphragm portions [#14A and #14B of Sugiura] including the diaphragm portion, the ultrasonic element includes a transmitting element [#232A of Sugiura] and a receiving element[#201A of Sugiura], the transmitting element [#232a]is disposed to oppose one of the two diaphragm portions[#14a] and is configured to convert the electric signal to the ultrasonic vibration[Para 0328, 0379], and the receiving element [#201a]is disposed to oppose the other of the two diaphragm portion[#14b], and is configured to convert the ultrasonic vibration to the electric signal[Para 0330, 0379].[both elements are at the bottom and are opposite to diaphragm #14 of Sugiura] [figure 27 of Sugiura]
It would have been obvious to one of ordinary skill in the art to have modified the sensor in Kiyose in view of Hikari, and Maris further in view of the separate transmitter and receiver of 
Regarding claim 8, Kiyose does not explicitly teach that wherein the gap is sealed with a dry inert gas at pressure of 101.325 kPa or more.
Sugiura above teaches that wherein the gap is sealed with a dry inert gas at pressure of 101.325 kPa or more. [Para 0177 of Sugiura].
It would have been obvious to one of ordinary skill in the art to have modified the sensor in Kiyose in view of Hikari and Maris further in view of sealed gas of Sugiura in order to have a better medium for impedance matching.
Regarding claim 10, Kiyose does not explicitly teaches that wherein the top wall portion[#14 of Sugiura] provides an outer surface facing outside and the bottom wall portion is located more inside than the top wall portion, when the ultrasonic sensor is mounted on a vehicle.
Sugiura teaches that wherein the top wall portion[#14 of Sugiura] provides an outer surface facing outside and the bottom wall portion is located more inside than the top wall portion, when the ultrasonic sensor is mounted on a vehicle.[para 0170 of Sugiura discusses mounting on a vehicle with protective layer #14 requiring weather resistant material implying that it facing outwards which would mean that the bottom wall portion that is under the top wall portion is under and therefore more inside than the top wall portion]
It would have been obvious to one of ordinary skill in the art to have modified the sensor in Kiyose in view of Hikari and Maris further in view use in vehicles in Sugiura in order to have a better protection on a vehicle sensor.
Regarding claim 12, Kiyose does not explicitly teache that wherein the accommodation case is formed with a slit at an end of the side wall portion adjacent to the top wall portion or at 
Sugiura above teaches that wherein the accommodation case is formed with a slit [vent hole #71 of Sugiura] at an end of the side wall portion adjacent to the top wall portion or at opposite sides of the diaphragm portion in the top wall portion in an inplane direction intersecting with the direction along the directional central axis, [figure 7 of Sugiura]
It would have been obvious to one of ordinary skill in the art to have modified the sensor in Kiyose in view of Hikari and Maris further in view of the slit in Sugiura in order to have better communication between sections of the sensor.
Regarding claim 13, Kiyose does not explicitly teach that wherein the slit extends from an inner wall surface of the element accommodation case to an outer wall surface of the element accommodation case, the inner wall surface facing the sealed space provided inside of the element accommodation case, and the slit is air-tightly and fluid-tightly sealed with a sealing material. 
Sugiura as modified above teaches that wherein the slit [vent hole #71 of Sugiura] extends from an inner wall surface of the element accommodation case to an outer wall surface of the element accommodation case, the inner wall surface facing the sealed space [S of Sugiura] provided inside of the element accommodation case, and the slit is air-tightly and fluid-tightly sealed with a sealing material[Para 0229 of Sugiura implies that filler is added and all air bubbles removed meaning vent hole must be sealed], [figure 7 of Sugiura]
It would have been obvious to one of ordinary skill in the art to have modified the sensor in Kiyose in view of Hikari and Maris further in view of the vent hole in Sugiura in order to better fill and the sensor with gas or filler.
Regarding claim 28, Kiyose [Fig 5, 7] as modified above teaches a sensor substrate on which the ultrasonic element is provided, …..the sensor substrate is disposed on the bottom wall portion of the element accommodation case, the sensor substrate is separated from the top wall portion and the side wall portion[#53 is separate from top wall, and side wall], …..
Kiyose does not explicitly teach ….. wherein the ultrasonic element includes a transmitting element and a receiving element, 
the diaphragm portion includes a first diaphragm portion corresponding to the transmitting element and a second diaphragm portion corresponding to the receiving element, …..
the support portion includes an intermediate portion between the first diaphragm portion and the second diaphragm portion, the intermediate portion is floated without contacting with the sensor substrate so as to define a space between the intermediate portion and a portion of the sensor substrate between the transmitting element and the receiving element,
an interval of the space between the intermediate potion and the portion of the sensor substrate is smaller than the interval of the gap defined between the transmitting element and the first diaphragm and between the receiving element and the second diaphragm, 
and the gap defined between the transmitting element and the first diaphragm and the gap defined between the receiving element and the second diaphragm are in communication with each other through the space defined between the intermediate portion and the portion of the sensor substrate.
Sugiura teaches ….. wherein the ultrasonic element includes a transmitting element and a receiving element[#232 and #201], 

the support portion includes an intermediate portion between the first diaphragm portion and the second diaphragm portion, the intermediate portion is floated without contacting with the sensor substrate so as to define a space between the intermediate portion and a portion of the sensor substrate between the transmitting element and the receiving element,[#14 is not touching anything and is floating] 
an interval of the space between the intermediate potion and the portion of the sensor substrate is smaller than the interval of the gap defined between the transmitting element and the first diaphragm and between the receiving element and the second diaphragm, [space between #14 is less than space from #14 to #201a or #232a]
and the gap defined between the transmitting element and the first diaphragm and the gap defined between the receiving element and the second diaphragm are in communication with each other through the space defined between the intermediate portion and the portion of the sensor substrate. [#201 and #232 are in communication through space]
It would have been obvious to one of ordinary skill in the art to have modified the sensor that was separate from the side walls in Kiyose in view of Hikari and Maris further in view of the separate transmitter and receiver and the gap in Sugiura between sections to allow communication between the various sections of the sensor and allow separate transmission and reception sections.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kiyose (US 10517566 B2 in view of Maris (US 20110036171 A1), Hikari (JP 2017148697 A) and Sugiura (US 20060043843 Al) as applied to claim 5 above, and further in view of Rennick (US 6710302 Bl).
Regarding claim 6, Kiyose as modified above does not explicitly teach wherein the transmitting element is a thermoacoustic element having a heat insulating layer and a heater disposed on the heat insulating layer, and the receiving element is a MEMS element having a vibrating part that vibrates in the direction along the directional central axis. [Though MEMS are commonly used and Col 6; 20-45 discus insulation]
Rennick teaches that wherein the transmitting element is a thermoacoustic element having a heat insulating layer [shell surrounding sensor in Rennick] and a heater disposed on the heat insulating layer[heating element in shell of Rennick], [Col 2, lines 2-7; Claim 1 of Rennick]. 
Sugiura teaches the receiving element is a MEMS element having a vibrating part that vibrates in the direction along the directional central axis. [0066 of Suguira]
It would have been obvious to one of ordinary skill in the art to have modified Kiyose in view of Hikari, Maris and Sugiura further in view of Rennick wherein the transmitting element is a thermoacoustic element having a heat insulating layer and a heater disposed on the heat insulating layer. Putting a heater element around the element would ensure good performance in cold environments.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kiyose (US 10517566 B2) in view of Hikari (JP 2017148697 A) and Maris (US 20110036171 A1) as applied to claim 1 above, and further in view of Chapagain (Grooved Backing structure of CMUT).
Regarding claim 11, Kiyose as modified above teaches that the ultrasonic element has a back space both sides of which in the direction along the directional central axis are closed[#48 in Fig 5 and 7]…
Kiyose does not explicitly teach a dimension of the back space in the direction along the directional central axis has a predetermined value that is 1/4 or less of the wavelength of the ultrasonic vibration or an integral multiple of the predetermined value, but is different from the integral multiple of the half of the wavelength.
Chapagain teaches that a dimension of the back space[hl or h2 in Chapagain on page 2446] in the direction along the directional central axis has a predetermined value that is 1/4 or less [hi and h2 have different heights thus if the larger is 1/4 then the smaller is less] of the wavelength of the ultrasonic vibration[either h is said to be quarter of the wavelength] or an integral multiple of the predetermined value, but is different from the integral multiple of the half of the wavelength [here with hi or h2 being 1/4 or less is by definition not equal to half since an integral multiple of half is mathematically more than ¼]. [Chapagain figure 7, 8 and elements hi or h2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kiyose in view of Hikari and Maris further in view of Chapagain in order to create a dimension of the back space in the direction along the directional central axis has a predetermined value that is 1/4 or less of the wavelength of the ultrasonic vibration or an integral multiple of the predetermined value, but is different from the integral multiple of the half of the wavelength. Doing so would give better cancellation of specular reflection of incident waves[2446 of Chapagain].
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kiyose (US 10517566 B2 in view of Maris (US 20110036171 A1), Hikari (JP 2017148697 A) and Sugiura (US 20060043843 Al) as applied to claim 13 above, and further in view of Huang (CN 107085217 A).
Regarding claim 14, Kiyose does not explicitly teach that the element accommodation case has a hygroscopic material in the sealed space.
Huang teaches that the element accommodation case has a hygroscopic material in the sealed space. (Huang Claim 2, figure 2 shows hygroscopic paper in the ultrasonic probe).
It would have been obvious to one of ordinary skill in the art to have modified Kiyose in view of Hikari, Maris and Sugiura further in view of Huang in order to create an element accommodation case with a hygroscopic material in the sealed space. Doing so would absorb moisture and protect the sensor.
Claims 21, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyose (US 10517566 B2), in view of Maris (US 20110036171 A1), Voishvillo (US 20150373445 A1) and Ultrasonic chart.
Regarding claim 21, Kiyose [Abstract; Fig 5, 7] teaches an ultrasonic element [#25] configured to convert an electric signal and an ultrasonic vibration; 
and an element accommodation case configured to have an air-tightly and fluid-tightly sealed structure and accommodating the ultrasonic element therein [Each element is in its own chamber], wherein the element accommodation case has a side wall portion, a bottom wall portion and a top wall portion[Each element his in its own chamber with side walls #44 or #66, bottom wall #56 or #51 or #52 and top wall#55], 
the side wall portion has a tubular shape surrounding a directional central axis[walls surround each element with the elements in the center of each one with axis being center of lens], 

the top wall portion[#55] covers an opposite end of the tubular shape of the side wall portion in the direction along the directional central axis [top wall is opposite bottom wall], 
the top wall portion is provided with a diaphragm portion [#55]that vibrates in the direction along the directional central axis while bending during transmission or reception of an ultrasonic wave by the ultrasonic element[vibrates up and down to transmit waves; Col 8; Lines 60-67], 
the bottom wall portion supports the ultrasonic element thereon such that the ultrasonic element is opposed to the top wall portion across a gap [space between #25 and #55], ...
the top wall portion has a support portion supporting an outer edge of the diaphragm portion[#55 of Fig 5 and 7], ….. and the diaphragm portion and the support portion are integral with each other[#55 of Fig 5 and 7].
Kiyose does not teach the diaphragm portion is formed of a material having an acoustic impedance of 50 x 105 Pa-s/m or more and 5000 x 105 Pa-s/m or less, and the diaphragm portion has a thickness of 1 mm or less, ….. the support portion has a thickness greater than the diaphragm portion,…
Ultrasonic Table teaches the diaphragm portion is formed of a material having an acoustic impedance of 50 x 105 Pa-s/m or more and 5000 x 10 5 Pa-s/m or less(it is known in the art that materials with these properties exist based on the Ultrasonic table), 
Voishvillo teaches that the diaphragm portion has a thickness of 1 mm or less(Voishvillo at para 26 states that diaphragm has 0.5mm thickness)
Maris teaches … the support portion has a thickness greater than the diaphragm portion [Fig 1 has acoustic lens with the thickness being thinner at the center].

It would have been obvious to one of ordinary skill in the art to have modified the ultrasonic sensor in Kiyose in view of the variable diaphragm thickness of Maris and the impedence of the Ultrasonic Table and thickness of Voishvillo in order to create an a material having an acoustic impedance of 50 x 105 Pa-s/m or more and 5000 x 10 5 Pa-s/m or less, and the diaphragm portion has a thickness of 1 mm or less. Doing so would enable creating a diaphragm with various acoustic properties while reducing the materials used by keeping it thin and to create an ultrasonic sensor with a more optimum vibration of the diaphragm. 
Regarding claim 23, Kiyose teaches that wherein the support portion [#55 of Fig 5, 7] has an end surface adjoining to the diaphragm portion, and the end surface of the support portion is inclined relative to the directional central axis to face the ultrasonic element, [the lens curves relative to the central axis]
Regarding claim 26, Kiyose, teaches that wherein the ultrasonic element is one of a plurality of ultrasonic elements that are disposed on a sensor substrate provided by a semiconductor substrate, and the plurality of ultrasonic elements are two-dimensionally arranged .
Claims 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyose (US 10517566 B2), in view of Maris (US 20110036171 A1), Voishvillo (US 20150373445 A1) and Ultrasonic chart as applied to claim 21 above, and further in view of Sugiura (US 20060043843 Al).
Regarding claim 24, Kiyose does not explicitly teach that wherein the top wall portion has two diaphragm portions including the diaphragm portion, the ultrasonic element includes a transmitting element and a receiving element, the transmitting element is disposed to oppose one of the two diaphragm portions and is configured to convert the electric signal to the ultrasonic vibration, and the receiving element is disposed to oppose the other of the two diaphragm portion, and is configured to convert the ultrasonic vibration to the electric signal. 
Sugiura teaches that wherein the top wall portion has two diaphragm portions [#14A and #14B of Sugiura] including the diaphragm portion, the ultrasonic element includes a transmitting element [#232A of Sugiura] and a receiving element[#201A of Sugiura], the transmitting element [#232a]is disposed to oppose one of the two diaphragm portions[#14a] and is configured to convert the electric signal to the ultrasonic vibration[Para 0328, 0379], and the receiving element [#201a]is disposed to oppose the other of the two diaphragm portion[#14b], and is configured to convert the ultrasonic vibration to the electric signal[Para 0330, 0379].[both elements are at the bottom and are opposite to diaphragm #14 of Sugiura] [figure 27 of Sugiura]
It would have been obvious to one of ordinary skill in the art to have modified the sensor in Kiyose in view of Maris, Voishvillo and Ultrasonic Chart further in view of the separate 
Regarding claim 29, Kiyose [Fig 5, 7] as modified above teaches a sensor substrate on which the ultrasonic element is provided, …..the sensor substrate is disposed on the bottom wall portion of the element accommodation case, the sensor substrate is separated from the top wall portion and the side wall portion[#53 is separate from top wall, and side wall], …..
Kiyose does not explicitly teach ….. wherein the ultrasonic element includes a transmitting element and a receiving element, 
the diaphragm portion includes a first diaphragm portion corresponding to the transmitting element and a second diaphragm portion corresponding to the receiving element, …..
the support portion includes an intermediate portion between the first diaphragm portion and the second diaphragm portion, the intermediate portion is floated without contacting with the sensor substrate so as to define a space between the intermediate portion and a portion of the sensor substrate between the transmitting element and the receiving element,
an interval of the space between the intermediate potion and the portion of the sensor substrate is smaller than the interval of the gap defined between the transmitting element and the first diaphragm and between the receiving element and the second diaphragm, 
and the gap defined between the transmitting element and the first diaphragm and the gap defined between the receiving element and the second diaphragm are in communication with each other through the space defined between the intermediate portion and the portion of the sensor substrate.
Sugiura teaches ….. wherein the ultrasonic element includes a transmitting element and a receiving element[#232 and #201], 

the support portion includes an intermediate portion between the first diaphragm portion and the second diaphragm portion, the intermediate portion is floated without contacting with the sensor substrate so as to define a space between the intermediate portion and a portion of the sensor substrate between the transmitting element and the receiving element,[#14 is not touching anything and is floating] 
an interval of the space between the intermediate potion and the portion of the sensor substrate is smaller than the interval of the gap defined between the transmitting element and the first diaphragm and between the receiving element and the second diaphragm, [space between #14 is less than space from #14 to #201a or #232a]
and the gap defined between the transmitting element and the first diaphragm and the gap defined between the receiving element and the second diaphragm are in communication with each other through the space defined between the intermediate portion and the portion of the sensor substrate. [#201 and #232 are in communication through space]
It would have been obvious to one of ordinary skill in the art to have modified the sensor that was separate from the side walls in Kiyose in view of Maris, Voishvillo and Ultrasonic Chart further in view of the separate transmitter and receiver and the gap in Sugiura between sections to allow communication between the various sections of the sensor and allow separate transmission and reception sections.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kiyose (US 10517566 B2) in view of Maris (US 20110036171 A1), Voishvillo (US 20150373445 A1), Ultrasonic chart and Sugiura (US 20060043843 Al) as applied to claim 24 above, and further in view of Rennick (US 6710302 B1).
Regarding claim 25, Kiyose as modified above does not explicitly teach wherein the transmitting element is a thermoacoustic element having a heat insulating layer and a heater disposed on the heat insulating layer, and the receiving element is a MEMS element having a vibrating part that vibrates in the direction along the directional central axis. [Though MEMS are commonly used and Col 6; 20-45 discus insulation]
Rennick teaches that wherein the transmitting element is a thermoacoustic element having a heat insulating layer [shell surrounding sensor in Rennick] and a heater disposed on the heat insulating layer[heating element in shell of Rennick], [Col 2, lines 2-7; Claim 1 of Rennick]. 
Sugiura teaches the receiving element is a MEMS element having a vibrating part that vibrates in the direction along the directional central axis. [0066 of Suguira]
It would have been obvious to one of ordinary skill in the art to have modified Kiyose in view of Hikari, Maris and Sugiura further in view of Rennick wherein the transmitting element is a thermoacoustic element having a heat insulating layer and a heater disposed on the heat insulating layer. Putting a heater element around the element would ensure good performance in cold environments.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kiyose (US 10517566 B2) in view of Maris (US 20110036171 A1), Voishvillo (US 20150373445 A1) and Ultrasonic chart as applied to claim 21 above, and further in view of Chapagain (Grooved Backing structure of CMUT). 
Regarding claim 27, Kiyose as modified above teaches that the ultrasonic element has a back space both sides of which in the direction along the directional central axis are closed[#48 in Fig 5 and 7]…
Kiyose does not explicitly teach a dimension of the back space in the direction along the directional central axis has a predetermined value that is 1/4 or less of the wavelength of the ultrasonic vibration or an integral multiple of the predetermined value, but is different from the integral multiple of the half of the wavelength.
Chapagain teaches that a dimension of the back space[hl or h2 in Chapagain on page 2446] in the direction along the directional central axis has a predetermined value that is 1/4 or less [hi and h2 have different heights thus if the larger is 1/4 then the smaller is less] of the wavelength of the ultrasonic vibration[either h is said to be quarter of the wavelength] or an integral multiple of the predetermined value, but is different from the integral multiple of the half of the wavelength [here with hi or h2 being 1/4 or less is by definition not equal to half since an integral multiple of half is mathematically more than ¼]. [Chapagain figure 7, 8 and elements hi or h2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kiyose in view of Hikari and Maris further in view of Chapagain in order to create a dimension of the back space in the direction along the directional central axis has a predetermined value that is 1/4 or less of the wavelength of the ultrasonic vibration or an integral multiple of the predetermined value, but is different from the integral multiple of the half of the wavelength. Doing so would give better cancellation of specular reflection of incident waves[2446 of Chapagain]
Allowable Subject Matter
Claims 15-1 are allowable but objected to as remaining claims are not in condition for allowance.
The following is a statement of reasons for the indication of allowable subject matter:  The claim
Response to Arguments
Applicant's arguments filed 06/04/2021 have been fully considered but they are not persuasive. Applicant’s arguments with respect to claims 1-2, 4-14, 21, and 23-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080.  The examiner can normally be reached on Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645